DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed 09/14/2021.
Applicant filed a response, amended claims 1, 3, 6-7, 9-10, 12-13, 16 and 19, cancelled claims 2, 4, 5 and 8, and added claims 21-23.
Claims 1, 3, 6-7 and 9-23 are pending.
Claims 1, 3, 6-7 and 9-23 are rejected.


Examiner’s Note
Regarding claims 6-7, 10-11, and 16-17, upon updating search, new references, namely M. Ciobanu et. al., In-situ cellulose fibers loading with calcium carbonate precipitated by different methods, Cellulose Chem. Technol., 2010, 44 (9), 379-387 (Ciobanu), came to the attention of the examiner. Therefore, the following action is a second non-final, as a new set of rejections over Ciobanu is provided as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 12, 15, 18 and 21 are objected to because of the following informalities:  
Claim 1, line 2 recites “injecting a gas containing carbonic air gas”. To ensure proper antecedent basis and clarity, it is suggested to amend “injecting a gas containing carbonic air gas” to “injecting a gas containing the carbonic air gas”.

Claim 1, line 3, recites “an inorganic carbonate”. To ensure proper antecedent basis and clarity, it is suggested to amend “an inorganic carbonate” to “the inorganic carbonate”.
Claims 9 and 15, recite “calcium carbonate”. To ensure proper antecedent basis and clarity, it is suggested to amend “calcium carbonate” to “the calcium carbonate”.
Claims 12 and 18, recite “magnesium carbonate”. To ensure proper antecedent basis and clarity, it is suggested to amend “magnesium carbonate” to “the magnesium carbonate”.
Claim 21 recite “magnesium carbonate and calcium carbonate”. To ensure proper antecedent basis and clarity, it is suggested to amend “magnesium carbonate and calcium carbonate” to “the magnesium carbonate and the calcium carbonate”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1, 3, 6-7, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 5-6 and claim 21 recite a process for preparing an inorganic carbonate, wherein the inorganic carbonate is magnesium carbonate and calcium carbonate.  While there is support for the inorganic carbonate being either magnesium carbonate or calcium carbonate (Specification, [0009]), there is not support to form both magnesium carbonate and calcium carbonate at the same time, as presently claimed.
Regarding dependent claims 3, 6-7 and 22-23, these claims do not remedy the deficiencies of parent claims 1 and 21 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over J. Bang et al., Effects of CO2 bubble size, CO2 flow rate and calcium source on the size and specific surface area of CaCO3 particles, Energies, 2015, 8, 12304-12313 (Bang-2015) (provided in IDS received on 03/05/2019), in view of O. Shuhei, JP2014217803A (Shuhei) (provided in IDS received on 03/05/2019), taken in view of evidence by J. Bang et al., Precipitation of calcium carbonate by carbon dioxide microbubbles, Chemical Engineering Journal, 2011, 174, 413-420 (Bang-2011) (provided in IDS received on 03/05/2019) and Wu et al., Generation and characterization of submicron size bubbles, Advances in Colloid and Interface Science, 2012, 179-182, 123-132 (Wu).
Regarding claims 1 and 9, Bang-2015 discloses production of CaCO3 with properties useful for industrial use (Bang-2015, page 12306, 1st paragraph); for the PCC method (i.e., precipitated calcium carbonate), Ca(OH)2 was selected as the calcium source of CaCO3 precipitate, the CO2 (i.e., carbonic acid gas) MBs (i.e., microbubbles) from an MBG were injected into the 1 L of the suspension, wherein a schematic of the MBG process is previously published Bang-2011 (Bang-2015, page 12306, section 2.1, 2nd paragraph), 
wherein the MBG process is that gaseous carbon dioxide was injected through the MBG (i.e., microbubble generator) (Bang-2011, page 413, right column, bottom paragraph), the MBG consists of two major items: an inlet for injecting gaseous carbon dioxide into the aqueous phase and a special nozzle connected to the outlet (Bang-2011, page 414, left column, section 2.3., 1st paragraph); injecting a gas containing CO2 gas and a liquid into a reaction vessel through the MBG (Bang-2011, page 414, Fig. 1.).
Bang-2015 further discloses SEM images of CaCO3 produced by MBG using Ca(OH)2 in Figure 5(b) (Bang-2015, page 12311), showing calcium carbonate having an average primary particle size of 100-200 nm.
Bang-2015 further discloses tiny CO2 bubbles by MBG produced the calcite particles sized in from 2.6 to 3.5 μm, and larger CO2 bubbles by AD (i.e., air diffuser) did the calcite particles sized in from 7.1 to 9.2 μm (Bang-2015, page 12308, bottom paragraph); when such CaCO3 particles are used in paper making, it is said that their finer PS (i.e., particle size) and 
However, Bang-2015 does not explicitly discloses ultrafine bubbles, wherein the ultrafine bubbles have an average particle size of 1 to 300 nm.

With respect to the difference, Shuhei teaches a fine bubble generation device capable of surely and efficiently generating fine bubbles having diameters order (Shuhei, page 1, Abstract, 1st paragraph). Shuhei specifically teaches a fine bubble generation device comprises: a gas-liquid mixing pump which is used for pressurizing a sucked liquid to a prescribed pressure to discharge, has a feed opening of a gas near a liquid suction port, and discharges a gas-liquid mixing fluid in which gas bubbles are mixed in a liquid by rotation of an impeller and a jet type fine bubble generation part which is a rectangular parallelepiped box member having a jet nozzle from which the gas-liquid mixing fluid is jetted (Shuhei, page 2, Abstract, 2nd paragraph); fine bubbles of tens of nanometers or less (reading upon Applicants’ claimed limitation of “wherein the ultrafine bubbles have an average particle size of 1 to 300 nm) (Shuhei, pages 15-16, [0026]). 
As Shuhei expressly teaches, the fine bubble generator and generation method of Shuhei’s invention, in a cavitation phenomenon, according to the energy occurred when air bubbles collapses, and the shearing force occurred according to the vortex by a jet generating indoor Coanda effect etc., the diameter which further micronized the fine bubble and was further micronized from the conventional fine bubble can generate the fine bubble of nanometer order efficiently and reliable (Shuhei, page 9, [0012]). 
Shuhei is analogous art as Shuhei is drawn to a fine bubble generation device.
3 of Bang-2015, in order to generate fine bubbles efficiently and reliably, and thereby arrive at the claimed invention. 

Regarding claims 3 and 15, as applied to claim 1, Bang-2015 further discloses that microbubbles can remain suspended in solution longer than ordinary bubbles (Bang-2015, page 12305, bottom paragraph, lines 1-4). 
Given that submicron size bubbles or nano bubbles are gas bubbles of several hundred nanometers in diameter, usually a mixture of water vapor and naturally or intentionally dissolved gases, and it has been reported that such bubbles have a negligible buoyancy and would remain suspended in solutions for a considerably long period of time, as evidenced by Wu (Wu, p. 124, left column, second paragraph), it is clear that “considerably long period of time” would necessarily encompass “10 seconds or more”.
Therefore, it is clear that microbubbles in Bang-2015 in view of Shuhei would remain suspended in solutions for a considerably long period of time, including that presently claimed, and thereby arrive at the claimed invention.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bang-2015 and Shuhei, as applied to claim 1 above, and further in view of M. Ciobanu et. al., In-situ cellulose fibers loading with calcium carbonate precipitated by different methods, Cellulose Chem. Technol., 2010, 44 (9), 379-387 (Ciobanu).
Regarding claims 6-7 and 10-11, Bang-2015 in view of Shuhei does not explicitly disclose/teach “a process for preparing an inorganic carbonate and fiber complex, comprising depositing an inorganic carbonate on a fiber in the presence of the fiber” or “wherein the fiber is a cellulose fiber”.
With respect to the difference, Ciobanu teaches methods of precipitation of calcium carbonate and their potential applications in paper making (Ciobanu, page 380, right column, lines 18-20). Ciobanu further discloses saturation of cellulose fibres with calcium hydroxide and carbonation with carbon dioxide under pressure (i.e., depositing calcium carbonate on cellulose fibers in the presence of the cellulose fibers (Ciobanu, page 380, Section methods, method C); such a method advantageously improves recycling behavior and optical property of paper (Ciobanu, page 380, right column, lines 1-15).
Ciobanu is analogous art as Ciobanu is drawn to precipitation of calcium carbonate and paper-making.
In light of the disclosure by Ciobanu of depositing calcium carbonate on cellulose fibres in the presence of the cellulose fibers, it therefore would be obvious to a person of ordinary skill in the art to deposit the calcium carbonate of Bang-2015 in view of Shuhei in the presence of the cellulose fibers, in order to produce paper with improved recycling behavior and optical property, and thereby arrive at the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bang-2015 in view of Shuhei, as applied to claim 15, and further in view of Ciobanu.
Regarding claims 16-17, as applied to claim 15, none of Bang-2015, Shuhei or Wu explicitly discloses/teaches “a process for preparing an inorganic carbonate and fiber complex, 
With respect to the difference, Ciobanu teaches methods of precipitation of calcium carbonate and their potential applications in paper making (Ciobanu, page 380, right column, lines 18-20). Ciobanu further discloses saturation of cellulose fibres with calcium hydroxide and carbonation with carbon dioxide under pressure (i.e., depositing calcium carbonate on cellulose fibers in the presence of the cellulose fibers (Ciobanu, page 380, Section methods, method C); such a method advantageously improves recycling behavior and optical property of paper (Ciobanu, page 380, right column, lines 1-15).
Ciobanu is analogous art as Ciobanu is drawn to precipitation of calcium carbonate.
In light of the disclosure by Ciobanu of depositing calcium carbonate on cellulose fibres in the presence of the cellulose fibers, it therefore would be obvious to a person of ordinary skill in the art to deposit the calcium carbonate of Bang-2015 in view of Shuhei, in the presence of the cellulose fibers, in order to produce paper with improved recycling behavior and optical property, and thereby arrive at the claimed invention.

Claims 1, 6, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over S. Saastamoinen et al. US20130312925A1 (Saastamoinen) in view of Bang-2015, further in view of Shuhei, and taken in view of evidence by U. Toyotaka JP2007254193A (Toyotaka) (provided in IDS received on 03/05/2019) and Wu.
Regarding claims 1, 6, 7, 9-14, Saastamoinen discloses a precipitated carbonate polysaccharide structure used in application such as paper or board, and improving the setting of printing ink on the surface of the paper or board (Saastamoinen, Abstract), comprising a 
a method of producing such a composite structure, including the steps of forming a carbonate ion solution, preferably from calcium or magnesium ions or a mixture thereof, bicarbonate and other states of carbonate; admixing polysaccharide to the carbonate ion solution, whereby a slurry is provided; and precipitating carbonate into the polysaccharide from the solution, wherein the carbonate ion solution is produced from a hydroxide solution, preferably by reducing its pH to acidic; most preferably, by conveying carbon dioxide to the same (Saastamoinen, page 4, [0055]-[0059]). 
Saatamoinen further discloses the polysaccharide can be preferably nanocellulose (i.e., a cellulose fiber) (Saastamoinen, page 5, [0083]).

Saastamoinen does not explicitly disclose (a) generating ultrafine bubbles containing carbonic acid gas by injecting a gas containing carbonic acid gas and a liquid into a reaction vessel through a nozzle to deposit an inorganic carbonate having an average primary particle size of 300 nm or less in the presence of the ultrafine bubbles, (b) wherein the ultrafine bubbles have an average particle size of 1 to 300 nm.

With respect to the difference (a), Bang-2015 teaches production of CaCO3 with properties useful for industrial use (Bang-2015, page 12306, 1st paragraph), such as paper making (Bang-2015, page 12310, 2nd paragraph),
2 was selected as the calcium source of CaCO3 precipitate, the CO2 (i.e., carbonic acid gas) MBs (i.e., microbubbles) were injected from an MBG into the 1 L of the suspension and, wherein a schematic of the MBG process is previously published by Bang-2011 (Bang-2015, page 12306, section 2.1, 2nd paragraph),
wherein the MBG process is that gaseous carbon dioxide was injected the MBG (i.e., microbubble generator) (Bang-2011, page 413, right column, bottom paragraph), the MBG consists of two major items: an inlet for injecting gaseous carbon dioxide into the aqueous phase and a special nozzle connected to the outlet (Bang-2011, page 414, left column, section 2.3., 1st paragraph); injecting a gas containing CO2 gas and a liquid into a reaction vessel through the MBG (Bang-2011, page 414, Fig. 1.).
Bang-2015 further teaches SEM images of CaCO3 produced by MBG using Ca(OH)2 in Figure 5(b) (Bang-2015, page 12311), showing calcium carbonate having an average primary particle size of 100-200 nm.
As Bang-2015 expressly teaches, the use of the MBG ensures the stable production of fine CaCO3 particles using various calcium sources and a wider range of CO2 flow rates (Bang-2015, Abstract; p. 12312 - #4 Conclusion), wherein tiny CO2 bubbles by MBG produced the calcite particles sized in from 2.6 to 3.5 μm, and larger CO2 bubbles by AD did the calcite particles sized in from 7.1 to 9.2 μm (i.e., smaller bubbles forms calcite with smaller particle sizes) (Bang-2015, page 12308, bottom paragraph).
Bang-2015 further expressly teaches, when such CaCO3 particles are used in paper making, it is said that their finer PS (i.e., particle size) and greater SSA (i.e., specific surface area) enhance smoothness and printing quality (Bang-2015, page 12310, bottom paragraph).
nd paragraph).
In light of the motivation of production of carbonate using the MBG to form the particles by injecting CO2 gas and a liquid into a reaction vessel as taught by Bang-2015, it therefore would be obvious to a person of ordinary skill in the art to precipitate carbonate using the MBG to form the particles, including using tiny CO2 bubbles by injecting CO2 gas and a liquid into a reaction vessel in the precipitation of carbonate of Saastamoinen, and to form particles of finer particle size, greater surface area, including calcium carbonate or magnesium carbonate, having an average primary particle size of 100-200 nm, as taught by Bang-2015, in Saastamoinen, in order to enhance smoothness and printing quality in Saastamoinen, and thereby arrive at the claimed invention.

Furthermore, as evidenced by Toyotaka, the primary particle size of magnesium carbonate is 200 nm (Toyotaka, paragraph [0024], lines 3-4) when prepared by a similar method of Saastamoinen in view of Bang-2015 by introducing carbon dioxide gas into the magnesium hydroxide slurry to form magnesium carbonate (Toyotaka, paragraph [0018], lines 2-3). Therefore, a primary particle of 300 nm or less is considered by Examiner to be necessarily present in the process made obvious by Saastamoinen in view of Bang-2015.

With respect to the difference (b), Shuhei teaches a fine bubble generation device capable of surely and efficiently generating fine bubbles having diameters order (Shuhei, page 1, Abstract, 1st paragraph). Shuhei specifically teaches a fine bubble generation device comprises: a gas-liquid mixing pump which is used for pressurizing a sucked liquid to a prescribed pressure to nd paragraph); fine bubbles of tens of nanometers or less (reading upon Applicants’ claimed limitation of “wherein the ultrafine bubbles have an average particle size of 1 to 300 nm) (Shuhei, pages 15-16, [0026]). 
As Shuhei expressly teaches, the fine bubble generator and generation method of Shuhei’s invention, in a cavitation phenomenon, according to the energy occurred when air bubbles collapses, and the shearing force occurred according to the vortex by a jet generating indoor Coanda effect etc., the diameter which further micronized the fine bubble and was further micronized from the conventional fine bubble can generate the fine bubble of nanometer order efficiently and reliable (Shuhei, page 9, [0012]). 
Shuhei is analogous art as Shuhei is drawn to a fine bubble generation device.
In light of the motivation of using the fine bubble generation device as taught by Shuhei, it therefore would be obvious to a person of ordinary skill in the art to use the fine bubble generation device of Shuhei, including that presently claimed, in the precipitation of CaCO3 of Saastamoinen in view of Bang-2015, in order to generate fine bubbles efficiently and reliably, and thereby arrive at the claimed invention. 

Regarding claims 3 and 18-23, Saastamoinen further discloses the carbonate, which is included in the composite structure and precipitated on the surface of the polysaccharide, is preferably calcium or magnesium carbonate or a mixture thereof (Saastamoinen, page 4, [0052]); 
Bang-2015 further teaches that microbubbles can remain suspended in solution longer than ordinary bubbles (Bang-2015, page 12305, bottom paragraph, lines 1-4). 
Given that submicron size bubbles or nano bubbles are gas bubbles of several hundred nanometers in diameter, usually a mixture of water vapor and naturally or intentionally dissolved gases, and it has been reported that such bubbles have a negligible buoyancy and would remain suspended in solutions for a considerably long period of time, as evidenced by Wu (Wu, p. 124, left column, second paragraph), it is clear that “considerably long period of time” would necessarily encompass “10 seconds or more”.
Therefore, it is clear that microbubbles in Saastamoinen in view of Bang-2015 and Shuhei would remain suspended in solutions for a considerably long period of time, including that presently claimed, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amendments filed 12/10/2021, the previous Specification objections, the previous Drawing objections, the previous Claim objections, and the previous 35 U.S.C. 112(b) rejections are withdrawn from the record. However, it is noted that the amendments necessitate a new set of Specification objection, Claim objections, and 35 U.S.C. 112(b) rejections as set forth above.
Applicant points to paragraph [0010] of the Specification and the data set forth in Table 1 to show that using the claimed ultrafine bubbles in the present invention advantageously reduces the reaction time and power consumption required by standard methods. – Remarks, p. 8

The examiner respectfully traverses as follows:
The data to show advantageous result by using the claimed ultrafine bubbles in the present invention is not persuasive.  Specifically, the data is not commensurate in scope with the scope of the claims.
The data only shows forming calcium carbonate microparticles and magnesium carbonate microparticles having specific primary particle sizes, using specific amounts and specific types of liquid (e.g., 30L of a 1 to 2% aqueous suspension of slaked lime), with specific flow rate through an ultrafine bubble generator, using ultrafine bubbles having specific sizes and specific bubble-lifetime, in specific flow rate, and using specific reaction conditions, e.g. specific temperatures and specific pHs.  While the presently claims broadly recite, comprising generating ultrafine bubbles containing carbonic acid gas by injecting a gas containing carbonic acid gas in any flow rate, and any amount and any type of a liquid into a reaction vessel through a nozzle in any flow rate to deposit an inorganic carbonate having an average primary particle size of 300 nm or less in the presence of the ultrafine bubbles having an average particle size of 1 to 300 nm and any bubble-lifetime, in any reaction conditions.
Further, the data does not show using the upper- and lower-ends of the primary particle sizes of the claimed inorganic carbonate, and using upper- and lower-ends of the particle sizes of the claimed ultrafine bubbles. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 
The data does not provide proper side-by-side comparison. The closest side-by-side comparisons, namely, sample 1-1 and sample 1-8, show not only using ultrafine bubbles having different average particle sizes and bubble lifetime, but also using different conditions, such as different pressure and flow rates, therefore, it is unclear if the advantageous results are solely due to the average particle sizes of ultrafine bubble, or if the advantageous results are due to the bubble lifetime, different pressure, flow rate or the combination of average particle sizes of ultrafine bubble, bubble life time, pressure and flow rate.
Therefore, the data to show advantages results/unexpected benefits of using the claimed ultrafine bubble is unpersuasive.

Applicant further argue:
“Since neither Bang-2015, nor Bang-2011, nor Shuhei disclose the unexpected benefits of using ultrafine bubbles, namely reducing reaction time and power consumption, Applicant submits that it is not obvious to take the invention of Bang-2015 and combine it with ultrafine bubbles of Shuhei to arrive at the claimed invention. This is due to the fact that there would be no motivation or reason to further reduce or modify the bubble size of Bang-2015 as there is no indication that this reduction in bubble size would have any benefit.”
Remarks, p. 9

The examiner respectfully traverses as follows:
Firstly, as set forth above, the data to show unexpected benefits of using ultrafine bubbles is unpersuasive. 
2 bubbles by MBG produced the calcite particles sized in from 2.6 to 3.5 μm, and larger CO2 bubbles by AD did the calcite particles sized in from 7.1 to 9.2 μm (Bang-2015, page 12308, bottom paragraph); when such CaCO3 particles are used in paper making, it is said that their finer PS (i.e., particle size) and greater SSA (i.e., specific surface area) enhance smoothness and printing quality (Bang-2015, page 12310, bottom paragraph); and given Shuhei provides proper motivation to combine, namely, surely, efficiently and highly generating fine bubbles having diameters of nanometer order, even to tens nanometer order efficiently reliably (Shuhei, Abstract; [0012]), therefore it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to combine Bang-2015 and Shuhei, in order to surely, efficiently and highly provide fine bubbles having diameters of nanometer order, even to tens nanometer order efficiently reliably, in Bang-2015, absent evidence to the contrary.

Applicant further argue:
“As Saastamoinen is provided with respect to providing an inorganic carbonate and does not disclose the use of ultrafine bubbles or the benefits of using ultrafine bubbles.”
Remarks, p. 10
The examiner respectfully traverses as follows:

 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Saastamoinen does not expressly teach the claimed use of ultrafine bubbles. This argument merely agrees with the basis for the rejection under 35 U.S.C. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. Z./Examiner, Art Unit 1732



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732